DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the work string and workcutter assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “rotating the work string to separate an upper portion of the tubular from a lower portion using a cutter assembly disposed on the work string below the slips” that is unclear because no drawing shows the work string and a cutter assembly, and the specification, as originally filed, does not include any description of this.
Claim 4 and 5 recite “a second higher upward force” that is confusing. It should be “a second upward force that is higher than the first upward force” if it regards to first upward force for clarity.
Claims 2-4 and 6 are rejected as being respectively dependent on claims 1 and 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by King (20090229832).
King discloses an assembly, comprising:
Re claim 1 (as best understood by examiner, 112 issue):
running a tool 10 (i.e. figs. 1A-1E) into a wellbore to a predetermined location (i.e., abstract:1, ‘within wellbore’) on a work string (i.e., pgh. 20, ‘production tubing string’)
actuating flow actuated slips (i.e., pgh. 13, ‘the slip elements 38 of the slip assemblies 32, 36 to be urged radially outward’); 
maintaining slips in a set position by providing a first upward force (i.e., pgh. 13, ‘Axial compression of the packer assembly 34 and slip assemblies 32, 36 is caused by upward axial movement of the setting collar 42 with respect to the central mandrel 12’) on the work string; 
rotating (i.e., thread connection 14) the work string to separate an upper portion (i.e., fig. 1A) of the tubular from a lower portion (i.e., fig. 1B) using a cutter assembly (threaded connection requires assembly/device to wind and unwind the threaded connection) disposed on the work string below the slips 38; 
and pulling the upper portion of the tubing (after separating from the lower portion) and the tool from the wellbore (i.e., these steps are generally required in wellbore operation for reuse of the tugging/tool for cost saving.
Re claim 2, the pulling of the upper portion of the tubing and the tool from the wellbore unlocks a packer assembly 34 of the tool (i.e., fig. 1B. the packer 34 is positioned on the lower portion of tubular below the threaded connection 14).
Re claim 3, the packer assembly is then moved to a second set position in the wellbore (i.e., the packer 34 on the lower portion can be moved to a second set position when the lower portion of tubular is free to move after it disconnects from the upper portion).
Re claim 4, the packer assembly is set in the second set position (after reconnecting the upper portion) by a second higher upward force on the work string (i.e., pgh. 13, ‘Axial compression of the packer assembly 34 and slip assemblies 32, 36 is caused by upward axial movement of the setting collar 42 with respect to the central mandrel 12’) on the work string; 

Allowable Subject Matter
Claims 7-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676